Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	This Final Office Action is responsive to Applicants’ amendments and arguments, as received 7/21/22.  Claims 21-40 remain pending, of which claims 21 and 31 are independent.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0317502 (“Brown”) in view of U.S. Patent Application Publication No. 2017/0289305 (“Liensberger”).
Regarding claim 21, BROWN teaches a system (the exemplary system framework, as shown per FIG. 1 and as adapted for various embodiments taught per the reference, including FIG. 9 for example), comprising: one or more processors (FIG. 1 element 106) to: 
identify, for an electronic resource (a user’s flight/travel itinerary and/or booking, as made accessible to the user through a virtual assistant, e.g. as shown per FIGs. 1-11 for example) accessed by a computing device … (the implicit device that exposes the virtual assistant per FIGs. 1-11 and/or device 102 per FIG. 1), a plurality of call-to-actions (the various travel/flight-related operations that a virtual assistant can expose to the operative user per FIGs. 4, 7A-7B, 8, 13, and 16 for example (e.g., relating to reservation changes, boarding pass access, presentation of other flight/travel-related information, purchases), and might be exposed in the context-driven manner specifically discussed in relation to FIG. 9 and [0097]-[0103]) configured for execution by one or more digital assistants provided by one or more computing devices of the plurality of computing devices linked to an electronic account (the virtual assistant and user’s device, as referenced above, to facilitate operations for a user as discussed, and the user is associated with “an electronic account” as recited, e.g. per [0102]); 
select, based on a first property of the computing device and a historic level of engagement, a type of digital interface in which to present a call-to-action of the plurality of call-to-actions (FIG. 9 and [0097]-[0103] discussing how a conversation UI between a user and a virtual assistant may be defined and adapted over time, e.g. based on prior input by the user and also contextual information, where context may be inclusive of the device itself ([0055]), device type ([0056]), device orientation ([0057]), and communication channel for the device ([0058]) {all of which is fairly characterizable as the recited “property of the computing device”}, and the prior input by the user is feasibly considered over a period of time or iterations of engagement, e.g. per [0097]-[0100] {which is fairly characterizable as the recited “historic level of engagement”}, and for example within the scenario of FIG. 9 and [0097]-[0100] these basis are used to select between speech or text communication aspect for an input mode for the particular user when engaging with the virtual assistant {where speech vs. text as determined in this manner is equivalent to the selection of a type of digital interface, as recited}), and the historic level of engagement indicating a number of interactions between the plurality of computing devices and the one or more digital assistants greater than a threshold ([0100] discussing that the prior input is feasibly evaluated to determine whether the number of engagements/inputs between the user and the virtual assistant exceeds a determined/defined threshold);
generate, based on the type of digital interface selected based on the first property of the computing device and the historic level of engagement, a digital interface with the call-to-action and select, responsive to an instruction to execute the call-to-action received via the digital interface, a digital assistant from the one or more digital assistants (per FIG. 9 and [0097]-[0103], a digital interface that is type-dependent, e.g. speech-driven or text-driven input modes, is provided based on the user’s prior engagement and the device’s type/capability, and through the digital interface as selected and provided it follows that the user can be afforded the opportunity to access the various travel/flight-related services/features per FIGs. 4, 7A-7B, 8, 13, and 16 for example (e.g., relating to reservation changes, boarding pass access, presentation of other flight/travel-related information, purchases)); 
and transmit the call-to-action to cause invocation of the digital assistant to execute the call-to-action ([0039] discussing that the benefits of the virtual assistant, e.g. the functions provided per FIG. 9 but also FIGs. 4, 7A-7B, 8, 13, and 16 as examples, may be provided by the assistant service as running on any number of computing devices, which may be inclusive of cloud or data center components that would intuitively be different and separate from the user’s client device, e.g. as FIG. 1 also illustrates, and therefore the framework clearly contemplates a transmission aspect that permits a call-to-action, or related processing/benefits, as determinable by a computer/machine in the cloud or data center, to be made available across a network at the user device).

As discussed above, Brown teaches a framework of devices and computing, e.g. as shown per FIG. 1.  Feasibly, the functionality may be distributed across many devices, e.g. at a client device as differentiated from a device in the cloud or at a data center, per [0039].  Accordingly, Brown alone may be sufficient to teach the further limiting aspect of the computing device being of a plurality of computing devices.  However, to the extent that Brown alone is not sufficient,the Examiner relies upon LIENSBERGER to teach what Brown may otherwise lack, see e.g. Liensberger’s comparable digital/virtual assistant framework per [0003]-[0004], and where [0025] clarifies that the framework encompasses various devices and various such digital personal assistants.
Brown and Liensberger both relate to digital/virtual assistant frameworks as deployed to one or more end user client devices.  Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art to extend Brown’s context-driven assistant service delivery/access to more than one feasible user device, e.g. as Liensberger contemplates, such that the device-considerate context determination and analysis per Brown can be further leveraged to selected not just an appropriate assistant but an appropriate device, with a reasonable expectation of success, for a particular context that might be defined by time, convenience, location, etc., all of which are considerations that both Brown and Liensberger already consider and leverage to deliver benefits to its particular users.

Regarding claim 22, Brown in view of Liensberger teach the system of claim 21, as discussed above.  The aforementioned references further teach the additional limitations comprising to load a script library embedded in the electronic resource to identify the plurality of call-to-actions (Liensberger’s [0035] discussing that the framework’s operative “context-aware extensibility logic” may be implemented to provide extensibility to “context-aware digital personal assistants”, and may specifically be “implemented in hardware, software, firmware, or any combination thereof” or “hardware logic/electrical circuitry” or “FGPA” or “ASIC”, “SoC”, and other modular embodiments that could fairly read on the recited “electronic resource”, and to the extent that it is implemented in software or firmware for example, the resource and any information therein is necessarily loaded to operate as described).  The motivation for combining the references is as discussed above in relation to claim 21.

Regarding claim 23, Brown in view of Liensberger teach the system of claim 21, as discussed above.  The aforementioned references further teach the additional limitations to determine the historic level of engagement between the plurality of computing devices and the one or more digital assistants (Brown’s [0097]-[0100] as discussed above in relation to claim 21, but also Liensberger’s discussion of “context”, e.g. to serve as a basis for notifying a user or acting on their behalf, may be inclusive of “interaction pattern” ([0015], [0026]), but also user’s “history” per [0111] and [0117] is used to infer rules that are applied as part of the framework’s “context-aware extensibility logic”).  The motivation for combining the references is as discussed above in relation to claim 21.

Regarding claim 24, Brown in view of Liensberger teach the system of claim 21, as discussed above.  The aforementioned references further teach the additional limitations to receive, from a remote data processing system, a content item from a third-party content provider selected by the remote data processing system via a real-time content selection process and present the content item via the digital interface (Liensberger’s [0097] discussing content cards, which are served to the user as part of the framework, and/or [0026] discussing various communication items and/or social updates that can be fairly characterized as “content” received from another party, and particularly a social update as taught is akin to a social media/network update, which would be understood to be provided from a third-party provider via a remote system, and feasibly in real-time if it is a so-called update per se).  The motivation for combining the references is as discussed above in relation to claim 21.

Regarding claim 25, Brown in view of Liensberger teach the system of claim 24, as discussed above.  The aforementioned references further teach the additional limitations wherein the remote data processing system selects the content item based on the electronic resource (Liensberger’s [0035] discussing that the framework’s operative “context-aware extensibility logic” may be implemented to provide extensibility to “context-aware digital personal assistants”, and to that end is the basis for notifying a particular user of a capability and/or implementing the capability on behalf of that user, e.g. per [0003]-[0004], which is a selection to provide the notification/action as recited, which may involve content, e.g. as discussed above in relation to claim 24 for example).  The motivation for combining the references is as discussed above in relation to claim 21.

Regarding claim 26, Brown in view of Liensberger teach the system of claim 24, as discussed above.  The aforementioned references further teach the additional limitations wherein the remote data processing system selects the content item based on the first property (Liensberger’s [0035] discussing that the framework’s operative “context-aware extensibility logic” may be implemented to provide extensibility to “context-aware digital personal assistants”, and to that end is the basis for notifying a particular user of a capability and/or implementing the capability on behalf of that user, e.g. per [0003]-[0004], which is a selection to provide the notification/action as recited, which may involve content, e.g. as discussed above in relation to claim 24 for example, and context as discussed may be inclusive of device type/instance and its attributes, e.g. as discussed per claim 1 and [0015] and [0026] for example).  The motivation for combining the references is as discussed above in relation to claim 21.

Regarding claim 27, Brown in view of Liensberger teach the system of claim 21, as discussed above.  The aforementioned references further teach the additional limitations to determine, responsive to the instruction to execute the call-to-action, a mode of execution for the call-to-action based on a second property of the computing device and the historic level of engagement and select, based on the mode of execution, the digital assistant from the one or more digital assistants (Brown as discussed above in relation to claim 21, e.g. inclusive of the device itself ([0055]), device type ([0056]), device orientation ([0057]), and communication channel for the device ([0058]), but also Liensberger: different types of interfaces ([0037]: voice, gesture, touch, etc., which reads on different modes of execution as recited, and further that context used to perform selective processing is inclusive of device type/instance and its attributes, e.g. as discussed per claim 1 and [0015] and [0026] for example, as well as “interaction pattern” ([0015], [0026]) and user’s “history” ([0111], [0117])).  The motivation for combining the references is as discussed above in relation to claim 21.

Regarding claim 28, Brown in view of Liensberger teach the system of claim 27, as discussed above.  The aforementioned references further teach the additional limitations comprising to select, based on the mode of execution, a second computing device of the plurality of computing devices to execute the call-to-action and transmit the call-to-action to the second computing device to cause the second computing device to invoke the digital assistant to execute the call-to-action (Liensberger’s [0073] discussing that context is inclusive of device attributes/instances, e.g. as discussed per claim 1 and [0015] and [0026] for example, and that the operative rules may accordingly decide “which device” and “where to surface … actions” per [0073] to effectively choose a device on the basis of context).  The motivation for combining the references is as discussed above in relation to claim 21.

Regarding claim 29, Brown in view of Liensberger teach the system of claim 21, as discussed above.  The aforementioned references further teach the additional limitations to select the type of digital interface comprising a voice-based interface based on the first property of the computing device indicating the computing device comprises a microphone and a speaker (selective determination of a speech-driven digital assistant UI, per Brown’s [0097]-[0100], and where the selection may be based on the existence of a microphone that can be enabled per [0036] and where in this mode a speaker must necessarily be present for it to function as intended).  The motivation for combining the references is as discussed above in relation to claim 21.

Regarding claim 30, Brown in view of Liensberger teach the system of claim 21, as discussed above.  The aforementioned references further teach the additional limitations wherein the first property indicates the computing device is a smartphone enabled with the digital assistant (Liensberger’s [0073] discussing that context is inclusive of device attributes/instances, e.g. as discussed per claim 1 and [0015] and [0026] for example, and that the operative rules may accordingly decide “which device” and “where to surface … actions” per [0073] to effectively choose a device on the basis of context, and inclusive of that breadth of device is a smartphone per [0075] (e.g., “Windows phone”)), and the historic level of engagement indicates that the plurality of computing devices interacted with the one or more digital assistants during a time interval prior to a component of the electronic resource loaded via the computing device (context may be inclusive of recent interaction within a timing threshold, e.g. per Liensberger’s [0165]), comprising: the one or more processors to select the digital interface comprising a pop-up icon overlaid on the electronic resource (Liensberger’s [0049] discussing a “notification to the user” generally, but per [0077] and [0097] specifically a “card” is provided onscreen to that end, which the Examiner equates with the recited pop-up/overlay element in the claim).  The motivation for combining the references is as discussed above in relation to claim 21.

Regarding claim 31, the claim includes the same or similar limitations as claim 21 discussed above, and is therefore rejected under the same rational.

Regarding claim 32, the claim includes the same or similar limitations as claim 22 discussed above, and is therefore rejected under the same rational.

Regarding claim 33, the claim includes the same or similar limitations as claim 23 discussed above, and is therefore rejected under the same rational.

Regarding claim 34, the claim includes the same or similar limitations as claim 24 discussed above, and is therefore rejected under the same rational.

Regarding claim 35, the claim includes the same or similar limitations as claim 25 discussed above, and is therefore rejected under the same rational.

Regarding claim 36, the claim includes the same or similar limitations as claim 26 discussed above, and is therefore rejected under the same rational.

Regarding claim 37, the claim includes the same or similar limitations as claim 27 discussed above, and is therefore rejected under the same rational.

Regarding claim 38, the claim includes the same or similar limitations as claim 28 discussed above, and is therefore rejected under the same rational.

Regarding claim 39, the claim includes the same or similar limitations as claim 29 discussed above, and is therefore rejected under the same rational.

Regarding claim 40, the claim includes the same or similar limitations as claim 30 discussed above, and is therefore rejected under the same rational.


Response to Arguments
7.	Applicants’ arguments with respect to the pending claims have been carefully considered but are respectfully moot in view of the newly-formulated grounds of rejection, including the newly-cited BROWN prior art reference.


Conclusion
8.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174